Citation Nr: 1111745	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic right peroneal tendonitis.  

2.  Entitlement to an initial compensable rating for a scar, as a residual of an open debridement of the right peroneal tendons.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004 and from July 2006 to May 2007.  

Prior to the expiration of his first term of service in 2004, the Veteran filed a claim seeking service connection for, among others, chronic right peroneal tendonitis.  His claim is not of record.  In February 2004, the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) issued a rating decision which, in pertinent part, granted the claim and assigned an initial noncompensable evaluation.  The RO also granted a noncompensable evaluation for a scar, as a residual of an open debridement of the right peroneal tendons.  Apparently, the Veteran filed a notice of disagreement as to the non-compensable ratings assigned for the right peroneal tendonitis and the post-operative scar.  The notice of disagreement is not of record.  A statement of the case was issued in July 2004.  The statement of the case lists both issues as noted on the title page above, although in the discussion only addressed the evaluation of tendonitis.  The Veteran appealed the rating to the Board of Veterans' Appeals (Board).  His substantive appeal is not of record.  (In the absence of the substantive appeal, the Board will assume that the Veteran appealed both issues listed on the statement of the case.)  In December 2004, he was scheduled to testify at a hearing at the RO before a Member of the Board.  He failed to report to the hearing as scheduled.  

Thereafter, the appeal was certified to the Board and was forwarded to his veterans' service organization representative for preparation of an informal brief.  It appears that in June 2006, the file was temporary transferred to the RO.  The file was not returned to the Board and after exhaustive search efforts, in 2010, attempts were made to rebuild the file.  

During the pendency of the appeal, the claims file was transferred to the Lincoln, Nebraska RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted, the Veteran's claims file was lost through no fault of his own.  Although the RO has attempted to rebuild the claims file, there appear to be missing relevant records.  Hence, a remand is required in order to fully assist the Veteran in obtaining information or evidence necessary to substantiate his claim for VA benefits.  

First, the Veteran's service treatment records from his second period of service from July 2006 to May 2007 are of record; however, no records are available from his first period of service from January 2000 to January 2004.  In addition, a QTC examination conducted in November 2003 is also unavailable.  It is unclear what steps the RO has made to locate these records.  As such, additional efforts are required.  Moreover, should the service records remain missing; VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In addition, the RO should also take steps to ensure that the Veteran is informed of the information and evidence necessary to substantiate his claims, that VA will seek to provide, and the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  

Finally, in the absence of service records from the first period of active duty service or any records showing treatment for the service-connected disability, there is insufficient evidence of record by which to rate the right peroneal tendonitis and post-operative scar disabilities.  As such a remand for a VA examination is required.   See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant a notice letter in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other applicable legal precedent.  Specifically, the Appellant should be told what evidence is needed to substantiate his claim for a compensable rating for chronic right peroneal tendonitis and for a scar, as a post-operative residual of an open debridement of right peroneal tendons.  

2.  Contact the appropriate service department to request any available service treatment records from the Veteran's first period of active service in the U.S. Navy from January 2000 to January 2004, to include the results of a QTC examination conducted in November 2003.  Efforts to obtain these records should be documented in the claims file.  The Veteran should be notified if efforts to obtain the records are unsuccessful.  

3.  Provide a VA examination to evaluate severity of service-connected right peroneal tendonitis disability and the post-operative scar.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The description of the range of motion in the right ankle must separately state the Veteran's range of motion in each plane, state where in each motion pain begins and what part of the motion is without pain, and state whether the total range or motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.  

The examiner should indicate the nature of the surgical scarring related to the Veteran's right peroneal tendonitis and expressly note:

a)  the extent of scarring in square inches or centimeters, 
b)  whether the scarring is unstable (that is, frequent loss of covering of skin over the scar), 
c)  whether the scarring is deep, 
d)  whether the scarring is superficial (that is, not associated with underlying tissue damage), 
e)  whether the scarring is tender and/or painful on objective demonstration, and 
f)  whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

4.  If the benefits sought on appeal remain denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case (to include clear reasons and bases for the RO's/AMC's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


